Citation Nr: 0833649	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  02-13 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
variously diagnosed as a schizoaffective disorder and 
schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1970 and from January 1979 to March 1983.   

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2001rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah. 

In August 2003, the veteran testified during a hearing at the 
RO before the undersigned.  A transcript of that hearing is 
of record.

In July 2005 the Board reopened the issue on appeal and 
remanded it further development.  While the issue on appeal 
at that time was entitlement to service connection for 
schizophrenia, the Board has recharacterized the veteran's 
claim to most accurately reflect the recent medical evidence. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran was diagnosed with passive dependent 
personality during his first period of military service.  

3.  The veteran was hospitalized for treatment of 
schizophrenia between his two periods of military service.  

4.  The objective and competent medical evidence of record 
demonstrates that the veteran's psychiatric disorder, 
previously diagnosed as schizophrenia and currently diagnosed 
as a schizoaffective disorder, was initially manifested 
during his first period of active service.
CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, a 
psychiatric disorder, variously diagnosed as a 
schizoaffective disorder and schizophrenia, was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2008).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given that the action taken herein below is 
fully favorable to the veteran, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  



II. Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Even if there is no record of psychoses in service, 
its incurrence in service will be presumed if it was manifest 
to a compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2007).  While the disease need not 
be diagnosed within the presumptive period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree. Id.

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304 (2007); VAOPGCPREC 3-2003.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

The burden is on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that a condition 
was both preexisting and not aggravated by service.  
VAOPGCPREC 3-2003.

In sum, the law as recently interpreted under Cotant v. 
Principi, 17 Vet. App. at 116 and VAOPGCPREC 3-2003 mandates 
that, to rebut the presumption of sound condition upon entry 
into service under 38 U.S.C.A. § 1111, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  See Wagner v. Principi, 370 F.3d. 
at 1096.

The veteran's August 1966 entrance examination for his first 
period of service was silent regarding any pre-existing 
psychiatric condition.  The veteran does not contend, and the 
medical evidence does not show, that his schizophrenia 
existed prior to his first period of service; therefore, the 
presumption of soundness is upheld.  

However, service clinical records reflect that the veteran 
was hospitalized from March to June 1970 and diagnosed with a 
passive dependent personality.  His August 1970 separation 
examination report indicates that he had headaches, 
dizziness, excessive worry, and nervous trouble due to 
problems with the United States Air Force.

During the time between the veteran's periods of military 
service, he was repeatedly hospitalized from 1975 to 1979.  A 
private hospital record from September 1977 reveals a 
diagnosis of schizophrenia, acute paranoid type.  It was also 
noted that the veteran had a history of being hospitalized 
for three months before discharge because of a reaction to 
acid. 

A March 1978 VA neuropsychiatric examination noted that 
during the veteran's first period of service he had increased 
agitation, difficulty sleeping, fears of death, and 
suspicions that people around him were trying to harm him.  
This resulted in a brief hospitalization during service.  The 
examiner stated that, in-service, the veteran had at least 
one episode of agitation and unwarranted persecutory ideation 
that necessitated a psychiatric hospitalization.  Following 
his discharge from service the veteran had an onset of 
schizophrenia psychosis in September 1977 following the 
stress of the loss of a job and the separation from his wife.  
With medication the psychosis appeared to be partially 
remitted.  The examiner diagnosed the veteran with 
schizophrenia, paranoid type, in partial remission.  

The objective evidence of record is clear and unmistakable 
that the veteran's psychiatric disorder existed prior to his 
re-entry into service.

However, the veteran's October 1978 entrance examination 
report for his second period of service is silent as to a 
pre-existing psychiatric condition and he denied having 
nervous trouble.  But, in September 1979 the veteran was 
diagnosed with passive dependent personality and recommended 
for an administrative separation for a severe, chronic, 
passive, dependent personality disorder. 

A September 1982 Medical Evaluation Board (MEB) report states 
that the veteran was hospitalized twice between August and 
September 1979 and was diagnosed with hysterical personality, 
hysterical neurosis, and passive dependent personality.  The 
opinion of the MEB was that the veteran's in-service 
hospitalizations during his first period of service may have 
been due to a drug induced psychosis or, more likely, to be 
the first manifestations of the illness.  He was diagnosed by 
the MEB with schizophrenic disorder, paranoid type, chronic 
with acute exacerbation, severe, treated, and somewhat 
improved, and that was manifested by loose associations with 
bizarre persecutory delusions with auditory and visual 
hallucinations consistent with the delusional content and 
blunted or inappropriate affect with symptoms present 
intermittently since 1970 and with a deterioration in ability 
to function at work and in social relations.  It was noted 
that the veteran's stress was minimal with routine military 
duty, his predisposition was severe with previous history of 
psychiatric illness, his military impairment was marked, his 
impairment for social and industrial adaptability was 
definite, and that it was not occurred on the line of duty 
but instead existed prior to his second period of service.  
It was recommended that the veteran be presented to a 
Physical Evaluation Board (PEB) and be medically retired.

A February 1983 Revised PEB report includes a diagnosis of 
schizophrenia disorder that existed prior to second 
enlistment due to natural progress of the disease process and 
indicates that service aggravation was established during the 
first tour of active duty from 1966 to 1970. 

Post service, in July 1983, a VA examiner diagnosed chronic, 
paranoid, schizophrenia.  This examiner said that it was a 
reasonable presumption that the disorders for which the 
veteran was hospitalized during his first tour of duty 
represented the onset of a schizophrenic process.

The veteran also submitted hospital discharge summaries from 
January 1989 to April 1991.  The diagnoses included chronic 
paranoid schizophrenia with a possible schizoaffective 
disorder and an alcohol dependence that was in remission.  It 
was noted that his first psychotic break was in 1970.

During the veteran's VA examination in August 1996, the VA 
examiner diagnosed him with paranoid schizophrenia in partial 
remission and poly substance dependence in remission.  It was 
examiner's opinion that the veteran had chronic paranoid 
schizophrenia.  He also opined that it was unlikely that the 
nature of the mental disorder changed after the initial in-
service evaluation in 1970; therefore, it was most likely 
that he suffered from paranoid schizophrenia all along.  The 
examiner stated that he was unable to obtain any history 
suggesting that the veteran had signs of this disorder or of 
any other mental disorder before entering service the first 
time.  The examiner further stated that the use of 
psychedelic drugs complicated the picture; however, the 
veteran was drug free for three and half years prior to this 
examination and continued to have psychotic signs.  The 
veteran's mental status appeared to be more stable over the 
last several years with some regression from time to time. 

During the veteran's May 2007 VA examination, the examiner 
diagnosed him with schizoaffective disorder.  The VA examiner 
opined that many of the previous diagnoses regarding this 
veteran were schizophrenia, paranoid type; however, his 
course of illness did not fully support this diagnosis.  
According to the VA examiner, typically schizophrenic 
patients have a prodrome where they were schizoid in their 
teenage years, being solitary, sometimes having off habits, 
and definitely not social; however, this veteran was social, 
participated in choir and had girlfriends, and that this 
gregarious social activity persisted throughout his adult 
life and continued to this day.  That indicated a lack of 
negative symptoms; however, the veteran did have 
schizophrenic-like symptoms even in the absence of mood 
symptoms and he chronically had paranoia, voices, and 
disorganized thinking.  He also suffered a social slide in 
his life as indicated by starting in college, slowly loosing 
his capabilities in service, and progressively since then.  
The VA examiner stated that the veteran was in the 
schizoaffective disorder category because he would have 
psychotic symptoms even in the absence of mood symptoms.  

Further, it was noted that the veteran reported that symptoms 
of a mental disorder began during his first period of service 
in 1969 and after service there was a reduction of stress 
which made him feel better.  The VA examiner stated that this 
amelioration of symptoms was more closely aligned with a mood 
disorder rather then schizophrenia and that stress from his 
divorce and another mood episode led to hospitalization in 
1977.  It was noted that the veteran lied about his lack of 
mental illness in order to enlist for his second period of 
service; however, he had another psychotic break during that 
period and was then hospitalized and discharged from service.  
After service he was hospitalized again and at one point 
schizoaffective disorder was considered and he was placed on 
medication for an affective component, which did not help. 

The VA examiner stated that the veteran's mental illness was 
unlikely related to his substance abuse.  He further 
concluded that the veteran did not have a pure diagnosis of 
schizophrenia since he was still social and therefore a 
diagnosis of schizoaffective fit this veteran better. 

In a November 2007 addendum, the recent VA examiner stated 
that the veteran's symptoms began in schizoaffective disorder 
in 1969 during his first period of service with a greater 
then a 50 - 50 degree of probability.  The examiner also 
stated that the veteran's present psychiatric symptoms were 
related to the symptoms that started in 1969 during his first 
period of service, with a greater then a 50-50 degree of 
probability and that, once started, schizoaffective disorder 
was life long.  

The VA examiner said that it was less than a 50-50 
probability that the veteran's second period of service 
exacerbated his condition.  He stated that a diagnosis of 
schizoaffective disorder allowed for a period of remission 
following his symptoms while a diagnosis of schizophrenia 
would not.  The VA examiner also stated that the veteran's 
symptoms from his first period of service were more mood 
related, consistent with a schizoaffective diagnosis. 

This VA medical specialist specifically commented on the 1982 
MEB report that noted psychiatric hospitalizations starting 
in 1970 during the veteran's first period of service that, he 
stated, were consistent with a schizoaffective disorder.  The 
examiner also noted that the 1983 MEB stated that the 1970 
in-service hospitalization may have been drug induced or the 
initial manifestations of his mental illness.  According to 
the VA examiner, that drug use may have contributed to the 
hospitalizations, but the veteran's symptoms were consistent 
with the initial manifestations of schizoaffective disorder, 
with a greater then 50-50 probability.  

The VA examiner also noted that the 1983 and 1996 VA 
examiners believed that the veteran's 1970 hospitalization 
was the onset of the veteran's schizophrenia.  He stated that 
if the hospitalization was for the initial manifestation of 
schizophrenia then the veteran should have had some symptoms 
after he recovered but they remitted allowing him to attend 
school and marry.  However, the veteran's psychiatric illness 
returned and this cyclic nature of his illness made 
schizoaffective disorder a better diagnosis then 
schizophrenia.  

Where a medical expert has fairly considered all the 
evidence, his opinion may be accepted as an adequate 
statement of the reasons and bases for a decision when the 
Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. 
488, 493 (1995).  The Board does, in fact, adopt the 2007 VA 
medical specialist's opinion on which it bases its 
determination that service connection for a psychiatric 
disorder, variously diagnosed as schizoaffective disorder and 
schizophrenia, is warranted.

After careful review of the veteran's testimony, VA 
examination reports, service medical records, and treatment 
records, the Board finds that the veteran's psychiatric 
disorder, variously diagnosed as a schizoaffective disorder 
and schizophrenia, was manifested during his first period of 
service.  This conclusion is supported by the VA examiners' 
opinions in July 1983, August 1996, May 2007, and November 
2007.  The Board has not found any medical evidence that 
refutes those opinions and that shows the veteran's 
schizophrenia did not begin during his first period of 
service.  

The veteran testified that he was hospitalized for three 
months during his first period of service and discharged two 
months later.  He stated that he went nine years without any 
mental health condition or occurrences and then six months 
after he enlisted in his second period of service he was 
hospitalized for about a month and then returned to duty.  He 
stated that at the end of his service, three and half years 
later, he was rehospitalized for seven months and then 
discharged.  

Based on the above medical opinions, which are supported by 
the evidence of record, the Board finds that the evidence is 
equally balanced as to whether the veteran has a psychiatric 
disorder as a result of service.

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the veteran's contentions.

Accordingly, in resolving doubt in the veteran's behalf, and 
without ascribing error to the action of the RO, the Board 
concludes that service connection for a schizoaffective 
disorder, to include schizophrenia, is in order.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303.




(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a psychiatric disorder, variously 
diagnosed as a schizoaffective disorder and schizophrenia, is 
granted. 


____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


